Title: Thomas Jefferson to Wilson Cary Nicholas, 5 April 1818
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


                    
                        Dear Sir
                        Monticello
Apr. 5. 18.
                    
                    Your favor of Mar. 30. is at hand, and I so far avail myself of your friendship as to inclose you a note for 3000.D. meaning to trouble you only with the first negociation, as the renewals shall be attended to thro mr Gibson hereafter. I can by no means consent to your name being put on it, because in the place you are such a practice would overwhelm you with embarrasments. Jefferson is my endorser. he expressed some fear that his endorsements for his father might render the competency of his endorsement doubtful with the bank: but I am in hopes that the bank will consider my own competence such as to render an endorser a matter of form only, which they to be sure must require to preserve a rule necessary with them, but not so substantially in this case. I give mr Gibson an order to recieve the money when negociated, & to apply it to my uses.
                    
                    Mr Coffee arrived here this morning. he represents his process as little troublesome. I set out for Bedford on the 8th. affectionately your’s
                    
                        Th: Jefferson
                    
                